Cassoday, J.
The real controversy is whether the equitable defense alleged in the answer is sustained by the evidence. The objection to the admission of certain testimony upon the trial of this equitable issue is not available as a ground for reversal. This is too well settled to require the citation of authority. The plaintiff offered to show that ' October 5, 188Y, he proposed to the defendant to have all *70.the lands mentioned reconveyed, but that she refused. The ¡court, as we think, very properly rejected the offer as immaterial under the pleadings.
It is apparent that the defendant and her husband were aged Germans, and but little acquainted with the methods and forms of business. From the very nature of things they must have relied almost wholly upon the scrivener for the formal writings to carry into execution the oral agreement actually made by the plaintiff and the defendant. The plaintiff admits that during the negotiations of the trade he told the defendant that he would go out to Iowa with her husband, and see the farm, and that when he came back he could tell her better how he would trade; that he and her husband did go to Iowa, August 9, 1887; that at Garner they obtained a livery team and drove out to the farm and to the house upon the fann; that Mr. Fehley talked with a German lady at the house, in his presence ; that he then went to Ames to visit his brother; that his brother accompanied him back to Garner; that he and his brother and Mr. Fehley then took a livery team, and again drove out to the farm; that he there saw the lady at the house, and Mr. Prebe working the farm. He professes to have had no conversation with Mr. Prebe, and to have understood nothing of the conversation carried on in German between Prebe and Mr. Fehley; and he expressly denies having said to Prebe, “ If I malee this trade, I will make it subject to your lease.” He admits that he understood that Prebe was working the farm on shares, but claims to have made no inquiry, nor to have received any information, as to the terms, conditions, or duration of his lease. This visit of the plaintiff to the farm in Iowa was a week or so prior to the drawing of the papers, and for the very purpose of determining upon inspection whether he would make the trade or not. His story as to his want of any knowledge as to the existence, terms, conditions, and dura*71tion of the lease, and bis failure to make inquiry as to the same, are unnatural and incredible. From a careful examination of all the evidence, we are convinced that he knew all about the lease, and that he agreed to take the farm subject to it and upon the terms and conditions found by the court. The testimony is voluminous, and no detailed statement of it can here be properly made. It is enough to say that the several findings of fact .by the court appear to be proved by a clear preponderance of the evidence.
It is contended, in effect, that the defendant was acquainted with the contents of the deed at the time of its execution by her, and hence that within the ruling of this court in Neff v. Rains, 33 Wis. 689, she cannot reform the same on account of her own mistake as to its legal effect.' In that case it was in effect held that there was no mistake in the contract, as a matter of fact; and that, if there was any mistake, it ivas merely one of law as to the legal effect of the contract, since the contents were well known to the person executing it. Such is undoubtedly the law, even in equity, where the party executing the contract knows its contents, and the sainé conforms to his agreement. Storrs v. Barker, 6 Johns. Ch. 166, 10 Am. Dec. 316, and notes. It was said'by Mabshall, C. J., that, “although we do not find the naked principle that relief may be granted qn account of ignorance of law asserted in the books, we find no case in which it has been decided that a plain and acknowledged mistake of law is beyond the reach of equity.” Hunt v. Rousmanier, 8 Wheat. 215. The rule seems to be firmly established that, where the mistake of law is occasioned by fraud, imposition, or misrepresentation, a party suffering thereby may have relief in equity. Lansdown v. Lansdown, Mos. 364; Ladd v. Rice, 57 N. H. 374; Brown v. Rice’s Adm'r, 26 Grat. 467; Hardigree v. Mitchum, 51 Ala. 151; Whelen’s Appeal, 70 Pa. St. 410; Goodenow v. Ewer, 16 Cal. 470; Spurr v. Home Ins. Co. 40 Minn. 425; Anderson v. Tydings, 63 Am. Dec. 708, and notes.
*72Thus, in the recent case of Griswold v. Hazard, 141 U. S. 260, it was held that “ an admitted or clearly established misapprehension of law in the making of a contract creates a basis for the interference of a court of equity, resting on its discretion, and to be exercised only in unquestionable and flagrant cases.”
This principle has been fully sanctioned by this court, and the authorities reviewed in an opinion by Mr. Justice Orton, in G. B. & M. Canal Co. v. Hewitt, 62 Wis. 331. See, also, Silbar v. Ryder, 63 Wis. 108; Hagenah v. Geffert, 73 Wis. 641. In the case at bar the defendant appears to have been induced to execute the deed containing the covenants upon which the action is brought by the imposition and misrepresentations found by the court, and hence a proper case is presented for relief in equity.
By the Court.— The judgment of the circuit court is affirmed.